Pee Cueiam.
The ease was placed Upon the short cause docket by virtue of a stipulation filed by counsél. The stipulation complied with court rule Vil, subd. la. Counsel stipulated that they would argue • the case in fifteen minutes to the side, and that, in their opinion, the case could be fully and fairly presented in said time. The case was argued February 18, 1896; and, upon consultation after the argument, it appears to the court that a decision of the case involves an extremely important and interesting legal and political question. It is the opinion of the court that the importance of the question as presented is such that it could not be' and, indeed, was not fairly presented on the argument.
It is therefore ordered, under rule VII, subd; le, that the case be reargued, and that it take its regular place upon the calendar.